 

§§ lm§

IN THE UNITED STATES DISTRICT COURT UCT 29 2018
FOR TI_IE DISTR'ICT OF MONTANA Clerk. U S District Court
BILLINGS DIVISION D‘S"‘°é§l>“'n“£§“‘a"a
UNITED STATES OF AMERICA, Cause No. CR 93-53-BLG-SPW
CV 16-73-BLG-SPW
Plaintif`f`/Respondent,
vs. ORDER DENYING § 2255
MOTION AND GRANTING
DANIEL RIVERA, CERTIFICATE OF
APPEALABILITY
Def`endant/Movant.

 

 

Def`endant Rivera filed a motion under 28 U.S.C. § 2255 seeking relief based
on Johnson v. Um`ted States, _ U.S. __, 135 S. Ct. 2251 (2015). On September
12, 2018, the Court of Appeals held that such motions are untimely until the
Supreme Court extends Johnson to the specific context of the movant’s case. See
United States v. Blackstone, 903 F.3d 1020, 1023 (9th Cir. Sept. 12, 2018).

Rivera was sentenced as a career offender under the mandatory guideline
sentencing regime. He argues that Blackstone was wrongly decided but
acknowledges this Court cannot rule on that basis. Disposition of his motion is
controlled by Blackstone.

“The district court must issue or deny a certificate of` appealability when it
enters a final order adverse to the applican .” Rule ll(a), Rules Governing § 2255

Proceedings. A COA should issue as to those claims on Which the petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(0)(2). Where a claim is dismissed on procedural grounds, the court must also
decide whether “jurists of reason would find it debatable Whether the district court
was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140-41
(2012).

Blackstone rejects Rivera’s claim that he Was deprived of a constitutional
right and also imposes a time bar. In the Seventh Circuit, however, Rivera Would
likely prevail on the timeliness issue. See Cross v. United States, 892 F.3d 288,
293-94 (7th Cir. 2018). In addition, Ninth Circuit precedent predating Booker v.
United States, 543 U.S. 220 (2005), held that the United States Sentencing
Guidelines Were open to constitutional due process challenges See, e.g., United
States v. Johnson, 130 F.3d 1352, 1354 (9th Cir. 1997). Reasonable jurists could
disagree With this Court’s disposition of the case. A certificate of appealability is
granted on the issues of (1) whether Rivera was arbitrarily sentenced as a career

offender and (2) whether his § 2255 motion is time-barred.

Accordingly, IT IS HEREBY ORDERED:

1. Rivera’s motion to vacate, set aside, or correct his sentence under 28
U.S.C. § 2255 (Doc. 2) is DISMISSED WITH PREJUDICE as time-barred.

2. A certificate of appealability is GRANTED on the issues of (1) whether

Rivera was arbitrarily sentenced as a career offender and (2) Whether his § 2255
2

motion is time-barred The clerk shall immediately process the appeal if Rivera
files a notice of appeal.

3. The clerk shall ensure that all pending motions in this case and in CV 16-
73-BLG-SPW are terminated and shall close the civil file by entering judgment in
favor of the United States and against Rivera.

, , :
DATED this £?day of Ocrober, 2018.

Aw% /-M@;ar;d

'Susan P. Watters
United States District Court

